Exhibit 10.16



Officer’s Employment Agreement


THIS AGREEMENT, is made and entered into as of this ___ day of ________, 2009,
by and between KENNAMETAL INC., (hereinafter referred to as "Kennametal" or the
"Corporation"), a corporation organized under the laws of the Commonwealth of
Pennsylvania, for and on behalf of itself and on behalf of its subsidiary
companies, and ______________, an individual (hereinafter referred to as
"Employee").


WITNESSETH:


WHEREAS, Employee acknowledges that by reason of employment by Kennametal, it is
anticipated that Employee will work with, add to, create, have access to and be
entrusted with trade secrets and confidential information belonging to
Kennametal which are of a technical nature or business nature or pertain to
future developments, the disclosure of which trade secrets or confidential
information would be highly detrimental to the interests of Kennametal; and


WHEREAS, in order to have the benefit of Employee's assistance, Kennametal is
desirous of employing or continuing the employment of Employee; and


NOW, THEREFORE, Kennametal and Employee, each intending to be legally bound
hereby, do mutually covenant and agree as follows:


1.
(a)     Subject to the terms and conditions set forth herein, Kennametal hereby
agrees to employ Employee as of the date hereof, and Employee hereby accepts
such employment and agrees to devote her full time and attention to the business
and affairs of Kennametal, in such capacity or capacities and to perform to the
best of her ability such services as shall be determined from time to time by
the Chief Executive Officer and the Board of Directors of Kennametal until the
termination of her employment hereunder.



(b)    Employee’s base salary, the size of bonus awards, if any, granted to her
and other emoluments for her services, if any, shall be determined by the Board
of Directors or its Compensation Committee, as appropriate, from time to time in
their sole discretion.


2.    In addition to the compensation set forth or contemplated elsewhere
herein, Employee shall be entitled to participate in all employee benefit plans,
programs and arrangements as and to the extent provided to other executives of
Kennametal, subject to the terms and conditions of this agreement and the terms
and conditions from time to time of such plans, programs and arrangements.
Nothing herein contained shall be deemed to limit or prevent Employee, during
her employment hereunder, from being reimbursed by Kennametal for out-of-pocket
expenditures incurred for travel, lodging, meals, entertainment expenses or any
other expenses in accordance with the policies of Kennametal applicable to the
executives of Kennametal.


3.    Employee's employment may be terminated with or without any reason by
either party hereto at any time by giving the other party prior written notice
thereof, provided, however, that any termination on the part of Kennametal shall
occur only if specifically authorized by its Board of Directors; provided,
further, that termination by Kennametal for Cause (as hereinafter defined) shall

1

--------------------------------------------------------------------------------



be made by written notice which states that it is a termination for Cause; and
provided, further, that termination by Employee shall be on not less than 30
days prior written notice to Kennametal.


4.
(a)     In the event that Employee’s employment is involuntarily terminated by
Kennametal prior to a Change-in-Control (as hereinafter defined) and other than
for Cause, Employee will receive, as severance pay, in addition to all amounts
due her at the Date of Termination (as hereinafter defined), the continuance of
the Employee’s base salary (at the rate in effect on the Date of Termination and
subject to applicable deductions and withholdings) for twelve (12) months
following the Date of Termination. Any severance pay will be paid in
substantially equal installments, no less frequently than monthly, in accordance
with Kennametal’s established payroll policies and practices as in effect on the
Date of Termination beginning on the first normal pay date thereafter or, if
later, the date the Employee's release becomes effective and irrevocable (with
an aggregate initial installment representing the total amount due as if
severance payments commenced on the normal pay date immediately following the
Employee's Date of Termination). Notwithstanding the foregoing, Kennametal may
discontinue any such severance payments if Kennametal reasonably determines that
Employee has violated any provision of this Agreement.



(b)    In the event that Employee's employment is terminated (i) due to the
death of the Employee or (ii) by Employee following a Change-in-Control (as
hereafter defined) without Good Reason (as such term in defined in paragraph
4(h)) or prior to a Change-in-Control (as hereinafter defined), Employee will
not be entitled to receive any severance pay in addition to the amounts, if any,
due her at the Date of Termination (as hereinafter defined).


(c)    In the event at or after a Change-in-Control and prior to the third
anniversary of the date of the Change-in-Control that Employee's employment is
terminated by Employee for Good Reason or involuntarily by Kennametal other than
for Cause or Disability pursuant to paragraph 5, Employee will receive as
severance pay (in addition to all other amounts due her at the Date of
Termination) an amount equal to the product of:


(i)    the lesser of


(x)     two and eight tenths (2.8),
(y)     a number equal to the number of calendar months remaining from the Date
of Termination to the Employee’s Retirement Date (as such term is hereafter
defined) divided by twelve (12), or
(z)     a number equal to the product obtained by multiplying thirty-six (36)
less the number of completed months after the date of the Change-in-Control
during which the Employee was employed and did not have Good Reason for
termination times one-twelfth (1/12);


times


(ii)    the sum of


(x)    Employee's base salary at the annual rate in effect on the Date of
Termination (or, if greater, at the annual rate in effect on the first day of
the calendar month immediately prior to the Change-in-Control), plus
(y)     the average of any bonuses which Employee was entitled to or paid during
the three most recent fiscal years ending prior to the Date of Termination

2

--------------------------------------------------------------------------------



or, if the Employee is employed for less than one year, the target bonus for the
year in which the termination occurred.


Such severance pay shall be paid by delivery of a cashier's or certified check
to the Employee at Kennametal's executive offices on a date which is no later
than five business days following the Date of Termination or, if later, the date
the Employee's release becomes effective and irrevocable.


In addition to the severance payments provided for in this paragraph 4(c),
Employee also will receive the same or equivalent medical, dental, disability
and group insurance benefits as were provided to the Employee at the Date of
Termination, which benefits shall be provided to Employee for a three year
period commencing on the Date of Termination.


(d)    The medical, dental, disability and group insurance benefits to be
provided under Paragraph 4(c) will be provided as follows:


(i)    Life insurance benefits and disability benefits shall be provided through
the reimbursement of Employee's premiums upon conversion to individual policy.


(ii)    The first eighteen (18) months of medical and dental insurance coverage
will be available through the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended ("COBRA"). Provided the Employee timely elects COBRA
continuation coverage, the Employee shall continue to participate in all medical
and dental insurance plans she was participating on the date of termination, and
the Corporation shall pay the applicable premium. To the extent that Employee
had dependent coverage immediately prior to termination of employment, such
continuation of benefits for Employee shall also cover Employee's dependents for
so long as Employee is receiving benefits under this Paragraph and such
dependents remain eligible. The COBRA continuation period for medical and dental
insurance under this Paragraph shall be deemed to run concurrent with the
continuation period federally mandated by COBRA, or any other legally mandated
and applicable federal, state, or local coverage period.


(iii)    Following the conclusion of the COBRA continuation period, the
Corporation will provide coverage for the remainder of the three year period as
follows:


(a)    If the relevant medical plan is self insured (within the meaning of Code
Section 105(h)), and such plan permits coverage for the Employee, then the
Corporation will continue to provide coverage during the three year period and
will annually impute income to the Employee for the fair market value of the
premium.
(b)    If, however, the plan does not permit the continued participation
following the end of the COBRA continuation period as contemplated above, then
the Corporation will reimburse Employee for the actual cost to Employee of a
comparable individual medical or dental insurance policy obtained by Employee.


(iv)    Reimbursements to the Employee pursuant to the provisions of this
paragraph 4(d) will be available only to the extent that (a) such expense is
actually incurred for any particular calendar year and reasonably substantiated;
(b) reimbursement shall

3

--------------------------------------------------------------------------------



be made no later than the end of the calendar year following the year in which
such expense is incurred by the Employee; (c) no reimbursement provided for any
expense incurred in one taxable year will affect the amount available in another
taxable year; and (d) the right to this reimbursement is not subject to
liquidation or exchange for another benefit. Notwithstanding the foregoing, no
reimbursement will be provided for any expense incurred following the three year
period contemplated by this Agreement.


(e)    In the event of a termination of employment under the circumstances above
described in paragraph 4(c), Employee shall have no duty to seek any other
employment after termination of Employee's employment with Kennametal and
Kennametal hereby waives and agrees not to raise or use any defense based on the
position that Employee had a duty to mitigate or reduce the amounts due her
hereunder by seeking other employment whether suitable or unsuitable and should
Employee obtain other employment, then the only effect of such on the
obligations of Kennametal hereunder shall be that Kennametal shall be entitled
to credit against any payments which would otherwise be made for medical,
dental, disability or group insurance pursuant to the benefit provisions set
forth in the second paragraph of paragraph 4(c) hereof, any comparable payments
to which Employee is entitled under the employee benefit plans maintained by
Employee’s other employer or employers in connection with services to such
employer or employers after termination of her employment with Kennametal.


(f)    The term "Change-in-Control" shall mean a change in control of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
promulgated under the Securities Exchange Act of 1934 as in effect on the date
hereof ("1934 Act"), or if Item 6(e) is no longer in effect, any regulations
issued by the Securities and Exchange Commission pursuant to the 1934 Act which
serve similar purposes; provided that, without limitation, such a change in
control shall be deemed to have occurred if (A) Kennametal shall be merged or
consolidated with any corporation or other entity other than a merger or
consolidation with a corporation or other entity all of whose equity interests
are owned by Kennametal immediately prior to the merger or consolidation, or
(B) Kennametal shall sell all or substantially all of its operating properties
and assets to another person, group of associated persons or corporation, or (C)
any "person" (as such term is used in Sections 13(d) and 14(d) of the 1934 Act),
is or becomes a beneficial owner, directly or indirectly, of securities of
Kennametal representing 25% or more of the combined voting power of Kennametal's
then outstanding securities coupled with or followed by the existence of a
majority of the board of directors of Kennametal consisting of persons other
than persons who either were directors of Kennametal immediately prior to or
were nominated by those persons who were directors of Kennametal immediately
prior to such person becoming a beneficial owner, directly or indirectly, of
securities of Kennametal representing 25% or more of the combined voting power
of Kennametal’s then outstanding securities.


(g)    For purposes of this agreement "Date of Termination" shall mean:


(i)    if Employee’s employment is terminated due to her death or retirement,
the date of death or retirement, respectively;


(ii)    if Employee's employment is terminated for any other reason, the date on
which the termination becomes effective as stated in the written notice of
termination given to or by the Employee; or

4

--------------------------------------------------------------------------------





(iii)    For purposes of this Agreement, the Employee will be considered to have
experienced a termination of employment only if the Employee has separated from
service with the Corporation and all of its controlled group members within the
meaning of Section 409A of the Code. For purposes hereof, the determination of
controlled group members shall be made pursuant to the provisions of Section
414(b) and 414(c) of the Code; provided that the language "at least 50 percent"
shall be used instead of "at least 80 percent" in each place it appears in
Section 1563(a)(1),(2) and (3) of the Code and Treas. Reg. § 1.414(c)-2. Whether
the Employee has separated from service will be determined based on all of the
facts and circumstances and in accordance with the guidance issued under Section
409A of the Code.


(h)    The term "Good Reason" for termination by the Employee shall mean the
occurrence of any of the following at or after a Change-in-Control:


(i)    without the Employee's express written consent, the material diminution
of responsibilities or the assignment to the Employee of any duties materially
and substantially inconsistent with her positions, duties, responsibilities and
status with Kennametal immediately prior to a Change-in-Control, or a material
change in her reporting responsibilities, titles or offices as in effect
immediately prior to a Change-in-Control, or any removal of the Employee from or
any failure to re-elect the Employee to any of such positions, except in
connection with the termination of the Employee's employment due to Cause (as
hereinafter defined) or as a result of the Employee’s death;


(ii)    a material reduction by Kennametal in the Employee's base salary as in
effect immediately prior to any Change-in-Control;


(iii)    a failure by Kennametal to continue to provide incentive compensation,
under the rules by which incentives are provided, on a basis not materially less
favorable to that provided by Kennametal immediately prior to any
Change-in-Control;


(iv)    a material reduction in the overall level of employee benefits,
including any benefit or compensation plan, stock option plan, retirement plan,
life insurance plan, health and accident plan or disability plan in which
Employee is actively participating immediately prior to a Change-in-Control
(provided, however, that there shall not be deemed to be any such failure if
Kennametal substitutes for the discontinued plan, a plan providing Employee with
substantially similar benefits) or the taking of any action by Kennametal which
would adversely affect Employee's participation in or materially reduce
Employee's overall level of benefits under such plans or deprive Employee of any
material fringe benefits enjoyed by Employee immediately prior to a
Change-in-Control;


(v)    the breach of this Agreement caused by the failure of Kennametal to
obtain the assumption of this Agreement by any successor as contemplated in
paragraph 11 hereof; and


(vi)    the relocation of the Employee to a facility or a location more than 50
miles from the Employee's then present location, without the Employee's prior
written consent.

5

--------------------------------------------------------------------------------





Notwithstanding the forgoing, in order for the Employee to terminate for Good
Reason: (a) the Employee must give written notice to Kennametal of the
Employee's intention to terminate employment for Good Reason within sixty (60)
days after the event or omission which constitutes Good Reason, and any failure
to give such written notice within such period will result in a waiver by the
Employee of her right to terminate for Good Reason as a result of such act or
omission,(b) the event must remain uncorrected by the Kennametal for thirty (30)
days following such notice (the "Notice Period"), and (C) such termination must
occur within sixty (60) days after the expiration of the Notice Period.


5.    In the event that Employee (a) shall be guilty of malfeasance, willful
misconduct or gross negligence in the performance of the services contemplated
by this agreement, or (b) shall not make her services available to Kennametal on
a full time basis in accordance with paragraph 1 hereof for any reason
(including Disability) other than arising from Employee's incapacity due to
physical or mental illness or injury which does not constitute Disability and
other than by reason of the fact Employee’s employment has been terminated under
the circumstances described in paragraph 4(a), or (c) shall breach the
provisions of paragraph 8 hereof (the matters described in subparagraphs (a),
(b) and (c) are collectively referred to as "Cause"), Kennametal shall have the
right, exercised by resolution adopted by a majority of its Board of Directors,
to terminate Employee’s employment for Cause by giving prior written notice to
Employee of its election so to do. In that event, Employee's employment shall be
deemed terminated for Cause, Employee shall not be entitled to the benefits set
forth in paragraph 4 which shall not be paid or payable and Kennametal only
shall have the obligation to pay Employee the unpaid portion of Employee's base
salary for the period from the last period from which Employee was paid to the
Date of Termination; provided, however, that if Employee's employment is
terminated as a result of the Disability of Employee, the benefits set forth in
paragraph 4 shall not be paid or payable but Employee shall be entitled to
receive all benefits to which Employee is entitled under Kennametal’s plans then
in effect as a result of Employee’s Disability. For purposes of this agreement
"Disability" shall mean such incapacity due to physical or mental illness or
injury which results in the Employee’s being absent from her principal office at
Kennametal's offices for the entire portion of 180 consecutive business days.
Prior to a Change-in-Control, a decision by the Board of Directors of Kennametal
that "Cause" exists shall be in the discretion of the Board of Directors and
shall be final and binding upon the Employee and her rights hereunder. After a
Change-in-Control, "Cause" shall not be deemed to include opposition by Employee
to such a Change-in-Control or any matter incidental thereto and any
determination by the Board of Directors that "Cause" existed shall not be final
or binding upon the Employee or her rights hereunder or entitled to any
deference in any court or other tribunal.


6.    Employee understands and agrees that, except to the extent Employee is
entitled to the benefits provided in paragraph 4(c) hereof, in the event
Employee resigns or her employment is terminated for any reason other than death
or Disability prior to her "Retirement Date" (as hereinafter defined), she will
forfeit any interest she may have in any Kennametal retirement plan (except to
the extent vested by actual service to date of separation as per the plan
provisions), and all other benefits dependent upon continuing service. The term
"Retirement Date" shall mean the first day of the month following the day on
which Employee attains her sixty-fifth birthday, or at Employee’s request, any
other day that Kennametal’s Board of Directors may approve in writing.


7.    Nothing herein contained shall affect the right of Employee to participate
in and receive benefits under and in accordance with the then current provisions
of any employee benefit plan,

6

--------------------------------------------------------------------------------



program or arrangement of Kennametal and all payments hereunder shall be in
addition to any benefits received thereunder (including long term disability
payments).


8.    Non-Competition Agreement. During the period of employment of Employee by
Kennametal and for three years thereafter Employee will not, in any geographic
area in which Kennametal is offering its services and products, without the
prior written consent of Kennametal:


(a)    directly or indirectly engage in, or


(b)    assist or have an active interest in (whether as proprietor, partner,
investor, shareholder, officer, director or any type of principal whatsoever),
or


(c)    enter the employ of, or act as agent for, or advisor or consultant to,
any person, firm, partnership, association, corporation or business
organization, entity or enterprise which is or is about to become directly or
indirectly engaged in, any business which is competitive with any business of
Kennametal or any subsidiary or affiliate thereof in which Employee is or was
engaged; provided, however, that the foregoing provisions of this paragraph 8
are not intended to prohibit and shall not prohibit Employee from purchasing,
for investment, not in excess of I% of any class of stock or other corporate
security of any company which is registered pursuant to Section 12 of the
Securities Exchange Act of 1934.


Non-Solicitation Agreement. During the period of employment of Employee by
Kennametal and for one year thereafter, Employee will not, without the prior
written consent of Kennametal (i) solicit or attempt to hire or assist any other
person in any solicitation or attempt to hire any employee of Kennametal, its
subsidiaries or affiliates, or (ii) encourage any such employee to terminate her
employment with Kennametal, its subsidiaries or affiliates.


Employee acknowledges that the breach by her of the provisions of this paragraph
8 would cause irreparable injury to Kennametal, acknowledges and agrees that
remedies at law for any such breach will be inadequate and consents and agrees
that Kennametal shall be entitled, without the necessity of proof of actual
damage, to injunctive relief in any proceedings which may be brought to enforce
the provisions of this paragraph 8. Employee specifically agrees that the
limitations as to periods of time and geographic area, as well as all other
restrictions on her activities specified in paragraph 8, are reasonable and
necessary for the protection of Kennametal, its employees and its affiliates.
Employee acknowledges and warrants that she will be fully able to earn an
adequate livelihood for herself and her dependents if this paragraph 8 should be
specifically enforced against her and that such enforcement will not impair her
ability to obtain employment commensurate with her abilities and fully
acceptable to her.


The provisions of this paragraph 8 shall not apply to the Employee following a
termination of Employee's employment (x) if a Change-in-Control shall have
occurred prior to the Date of Termination, or (y) if Employee's employment is
terminated by Kennametal other than for Cause.


If the scope of any restriction contained in this paragraph 8 is too broad to
permit enforcement of such restriction to its full extent, then such restriction
shall be enforced to the maximum extent permitted by law and Employee and
Kennametal hereby consent and agree that such scope may be judicially modified
in any proceeding brought to enforce such restriction.


9.
(a)    Employee acknowledges and agrees that in the course of her employment by
Kennametal, Employee may work with, add to, create or acquire trade secrets and


7

--------------------------------------------------------------------------------



confidential information ("Confidential Information") which could include, in
whole or in part, information:


(i)    of a technical nature such as, but not limited to, Kennametal's manuals,
methods, know-how, formulae, shapes, designs, compositions, processes,
applications, ideas, improvements, discoveries, inventions, research and
development projects, equipment, apparatus, appliances, computer programs,
software, systems documentation, special hardware, software development and
similar items; or


(ii)     of a business nature such as, but not limited to, information about
business plans, sources of supply, cost, purchasing, profits, markets, sales,
sales volume, sales methods, sales proposals, identity of customers and
prospective customers, identity of customers' key purchasing personnel, amount
or kind of customers' purchases and other information about customers; or


(iii)    pertaining to future developments such as, but not limited to, research
and development or future marketing or merchandising.


Employee further acknowledges and agrees that (i) all Confidential Information
is the property of Kennametal; (ii) the unauthorized use, misappropriation or
disclosure of any Confidential Information would constitute a breach of trust
and could cause irreparable injury to Kennametal; and (iii) it is essential to
the protection of Kennametal’s goodwill and to the maintenance of its
competitive position that all Confidential Information be kept secret and that
Employee not disclose any Confidential Information to others or use any
Confidential Information to the detriment of Kennametal.


Employee agrees to hold and safeguard all Confidential Information in trust for
Kennametal, its successors and assigns and Employee shall not (except as
required in the performance of Employee's duties), use or disclose or make
available to anyone for use outside Kennametal's organization at any time,
either during employment with Kennametal or subsequent thereto, any of the
Confidential Information, whether or not developed by Employee, without the
prior written consent of Kennametal.


(b)    Employee agrees that:


(i)     she will promptly and fully disclose to Kennametal or such officer or
other agent as may be designated by Kennametal any and all inventions made or
conceived by Employee (whether made solely by Employee or jointly with others)
during employment with Kennametal (1) which are along the line of the business,
work or investigations of Kennametal, or (2) which result from or are suggested
by any work which Employee may do for or on behalf of Kennametal; and


(ii)    she will assist Kennametal and its nominees during and subsequent to
such employment in every proper way (entirely at its or their expense) to obtain
for its or their own benefit patents for such inventions in any and all
countries; the said inventions, without further consideration other than such
salary as from time to time may be paid to her by Kennametal as compensation for
her services in any capacity,

8

--------------------------------------------------------------------------------



shall be and remain the sole and exclusive property of Kennametal or its nominee
whether patented or not; and


(iii)    she will keep and maintain adequate and current written records of all
such inventions, in the form of but not necessarily limited to notes, sketches,
drawings, or reports relating thereto, which records shall be and remain the
property of and available to Kennametal at all times.


(c)     Employee agrees that, promptly upon termination of her employment, she
will disclose to Kennametal, or to such officer or other agent as may be
designated by Kennametal, all inventions which have been partly or wholly
conceived, invented or developed by her for which applications for patents have
not been made and shall thereafter execute all such instruments of the character
hereinbefore referred to, and will take such steps as may be necessary to secure
and assign to Kennametal the exclusive rights in and to such inventions and any
patents that may be issued thereon any expense therefor to be borne by
Kennametal.


(d)    Employee agrees that she will not at any time aid in attacking the
patentability, scope, or validity of any invention to which the provisions of
subparagraphs (b) and (c), above, apply.


10.    In the event that (a) Employee institutes any legal action to enforce her
rights under, or to recover damages for breach of this agreement, or (b)
Kennametal institutes any action to avoid making any payments due to Employee
under this agreement, Employee, if she is the prevailing party, shall be
entitled to recover from Kennametal any actual expenses for attorney's fees and
other disbursements incurred by her in relation thereto.


11.    The terms and provisions of this agreement shall be binding upon, and
shall inure to the benefit of, Employee and Kennametal, it subsidiaries and
affiliates and their respective successors and assigns.


12.    This agreement constitutes the entire agreement between the parties
hereto and supersedes all prior agreements and understandings, whether oral or
written, among the parties with respect to the subject matter hereof. This
agreement may not be amended orally, but only by an instrument in writing signed
by each of the parties to this agreement; provided, however, the Corporation
may, solely to the extent necessary to comply with Section 409A of the Code,
modify the terms of this agreement if it is determined that such terms would
subject any payments or benefits hereunder to the additional tax and/or interest
assessed under Section 409A of the Code.


13.    The invalidity or unenforceability of any provision of this agreement
shall not affect the other provisions hereof, and this agreement shall be
construed in all respects as if such invalid or unenforceable provision were
omitted.


14.    Any pronoun and any variation thereof used in this agreement shall be
deemed to refer to the masculine, feminine, neuter, singular or plural, as the
identity of the parties hereto may require.


15.     Kennametal shall be entitled as a condition to paying any severance pay
or providing any benefits hereunder upon a termination of the Employee's
employment to require the Employee to deliver on or before the making of any
severance payment or providing of any benefit a release in the form of Exhibit A
attached hereto. Unless otherwise required by applicable law, the release

9

--------------------------------------------------------------------------------



must be executed and become effective and irrevocable within thirty (30) days of
the Employee's termination of employment.


16.
(a) At the time of making payment to an Employee entitled to receive the
severance payment computed in accordance subsection 4(c)(i) and 4(c)(ii) of this
agreement, the Corporation shall determine whether the Employee is expected to
be subject to the tax (the "Excise Tax") imposed by section 4999 of the Internal
Revenue Code of 1986, as amended (the "Code"), with respect to any payment or
benefit received, or to be received, by Employee under this agreement or in
connection with a change in control of the Corporation, or the termination of
the Employees’ employment (whether pursuant to the terms of this agreement or
any other plan, arrangement or agreement with the Corporation, any person whose
actions result in a change in control or any person affiliated with the
Corporation or such person) (collectively, the "Total Payments"). If the
Corporation determines that the Employee will be subject to the Excise Tax, the
Corporation shall immediately send a written notice to the Employee which sets
forth that the Employee will be subject to the Excise Tax and the Corporation's
computation of the Total Payments, of the amount of Total Payments which
constitute "parachute payments" as defined in section 28OG(b)(2) of the Code
("parachute payments") resulting in the imposition of the Excise Tax, and of the
amount of Total Payments which the Employee would retain after giving effect to
the Employee's receipt of the Excise Tax Payment (as hereafter defined) and
payment of applicable taxes. Employee shall have five (5) business days after
receipt of the foregoing notice and computation to deliver a written waiver to
the Corporation irrevocable waiving the Employee's right to receive an amount of
Total Payments equal to the "parachute payments" from any specified type of the
Total Payments that does not constitute deferred compensation and is exempt or
otherwise excepted from coverage under Section 409A (but excluding stock options
or other stock rights). If the Corporation had already withheld any contract
payments due to the Excise Tax prior to receipt of such waiver, the Corporation
upon receipt of such waiver shall immediately pay to Employee any withheld
contract payments which would have been paid had the Corporation had the
Employee’s written waiver prior to the date the Corporation withheld any such
payments.



(b)    If
(i)
after giving effect to any waiver by the Employee pursuant to subsection (a)
above, the Employee will be subject to the Excise Tax with respect to any
portion of the Total Payments and

(ii)
the Employee After Tax Net (as hereafter defined) would be less than the Minimum
Amount (as hereafter defined),

then the Corporation shall pay to Employee an additional amount (the "Excise Tax
Payment") such that the Employee After Tax Net shall be equal to the Minimum
Amount. The Excise Tax Payment, if any, under this subsection shall be made to
Employee within fifteen (15) business days of Employee's Date of Termination.
(c)    The “Employee After Tax Net” is the portion of the Total Payments which
the Employee retains or would retain after payment of all federal and any state
and local income taxes on the Total Payments and of the Excise Tax. The "Minimum
Amount" is an amount equal to the severance pay computed in accordance with
subsection 4(c)(i) and 4(c)(ii) of this agreement less the federal, state and/or
local income taxes which would be owing by the Employee on such severance pay
(ignoring any Excise Tax Payment). For purposes of

10

--------------------------------------------------------------------------------



determining whether any of the Total Payments will be subject to the Excise Tax
and the amount of such Excise Tax, (i) all Total Payments shall be treated as
parachute payments and all "excess parachute payments" within the meaning of
Section 280G(b)(1) shall be treated as subject to the Excise Tax, unless in the
opinion of tax counsel selected by the Board of Directors, such Total Payments
(in whole or in part) do not constitute parachute payments, or such excess
parachute payments (in whole or in part) represent reasonable compensation for
services actually rendered within the meaning of Section 280G(b)(4) of the Code
in excess of the base amount within the meaning of Section 280G(b)(3) of the
Code, or are otherwise not subject to the Excise Tax, (ii) the amount of the
Total Payments which shall be treated as subject to the Excise Tax shall be
equal to the lesser of (A) the total amount of the Total Payments or (B) the
amount of excess parachute payments within the meaning of Section 280G(b)(1)
(after applying clause (i), above) of the Code, and (iii) the value of any
non-cash benefits or any deferred payment or benefit shall be determined by the
Corporation's independent auditors in accordance with the principles of
Section 280G(d)(3) and (4) of the Code. For purposes of determining the Minimum
Amount and the Excise Tax Payment, Employee shall be deemed to pay federal
income taxes at Employee's highest marginal rate of federal income taxation in
the calendar year in which the Excise Tax Payment is to be made and state and
local income taxes at Employee's highest marginal rate of taxation in the state
and locality of Employee's residence on the Date of Termination, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes.
(d)    In the event that the Excise Tax is subsequently determined to be less
than the amount taken into account in arriving at any payment made pursuant to
subsection (b) above, Employee shall repay to the Corporation at the time that
the amount of such reduction in Excise Tax is finally determined the portion of
the Excise Tax Payment attributable to such reduction (plus the portion of the
Excise Tax Payment attributable to the Excise Tax and federal and state and
local income tax imposed on the Excise Tax Payment being repaid by Employee if
such repayment results in a reduction in Excise Tax and/or a federal and state
and local income tax deduction) plus interest on the amount of such repayment
from the date the Excise Tax Payment was initially made to the date of repayment
at the rate provided in Section 1274(b)(2)(B) of the Code (the "Applicable
Rate"). In the event that the Excise Tax is determined to exist although the
Corporation did not believe it existed in arriving at its determination in
subsection (a) above or although the Corporation believed it existed but the
actual amount exceeds the amount taken into account in arriving at any payment
made pursuant to subsection (b) above (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Excise Tax
Payment), the Corporation shall make an additional Excise Tax Payment in respect
of such amount or such excess (plus any interest or penalties payable with
respect thereto) at the time that the amount of such excess is finally
determined, but in no event later than the end of the Employee's taxable year
following the Employee's taxable year in which the Employee remits the related
taxes.


17.
(a) The provisions of this agreement will be administered, interpreted and
construed in a manner intended to comply with Section 409A, the regulations
issued thereunder or any exception thereto (or disregarded to the extent such
provision cannot be so administered, interpreted, or construed).




11

--------------------------------------------------------------------------------



(b) For purposes of Section 409A, each severance payment, including each
individual installment payment, shall be treated as a separate payment. Each
payment under this Agreement is intended to be excepted from Section 409A to the
maximum extent provided under Section 409A as follows: (i) each payment made
within the applicable 2½ month period specified in Treas. Reg. § 1.409A-1(b)(4)
is intended to be excepted under the short-term deferral exception as specified
in Treas. Reg. § 1.409A-1(b)(4); (ii) post-termination medical benefits are
intended to be excepted under the medical benefits exceptions as specified in
Treas. Reg. § 1.409A-1(b)(9)(v)(B); and (iii) to the extent payments are made as
a result of an involuntary separation, each payment that is not otherwise
excepted under the short-term deferral exception or medical benefits exception
is intended to be excepted under the involuntary pay exception as specified in
Treas. Reg. § 1.409A-1(b)(9)(iii).


(c) With respect to payments subject to Section 409A of the Code (and not
excepted therefrom), if any, it is intended that each payment is paid on a
permissible distribution event and at a specified time consistent with Section
409A of the Code. The Corporation reserves the right to accelerate and/or defer
any payment to the extent permitted and consistent with Section 409A. 
Notwithstanding any provision of this Agreement to the contrary, to the extent
that a payment hereunder is subject to Section 409A of the Code (and not
excepted therefrom) and payable on account of a termination of employment, such
payment shall be delayed for a period of six months after the date of
termination (or, if earlier, the date of the Employee's death) if the Employee
is a "specified employee" (as defined in Section 409A of the Code and determined
in accordance with the procedures established by the Corporation). Any payment
that would otherwise have been due or owing during such 6-month period will be
paid on the first business day of the seventh month following the Employee's
date of termination (or, if earlier, the date of the Employee's death). The
Employee shall have no right to designate the date of any payment under this
Agreement. Notwithstanding any provision of this agreement to the contrary,
Employee acknowledges and agrees that the Corporation shall not be liable for,
and nothing provided or contained in this agreement will be construed to
obligate or cause the Corporation to be liable for, any tax, interest or
penalties imposed on Employee related to or arising with respect to any
violation of Section 409A.


18.    This agreement shall be governed by the laws of the Commonwealth of
Pennsylvania.


WITNESS the due execution hereto as of the day and year first above written.


                KENNAMETAL INC.


    By:                     
-----______________
Vice President, Secretary and
General Counsel


            
                Employee:


                                            






12

--------------------------------------------------------------------------------





Exhibit A
FORM OF RELEASE
[to be updated at the time of execution
in accordance with then existing law]


TO: Officer's Name


DATE: Date


For good and valuable consideration, the receipt of which is hereby
acknowledged, and intending to be legally bound, you hereby release, remise,
quitclaim and discharge completely and forever Kennametal Inc. and its
directors, officers, employees, subsidiaries and affiliates (collectively, the
“Company”) from any and all claims, causes of action or rights which you have or
may have, whether arising by virtue of contract or of applicable state laws or
federal laws, and whether such claims, causes of action or lights are known or
unknown, including but not limited to claims relating in any way to compensation
and benefits and related to or resulting from your employment with the Company
or its termination, claims arising under any public policy or any statutory,
tort or common law, or any provision of state, federal or local law including,
but not limited to, the Pennsylvania Human Relations Act, the Americans with
Disabilities Act, Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1991, Sections 1981-1988 of Title 42 of the U. S. Code, Older Workers’
Benefit Protection Act, Family and Medical Leave Act, the Fair Labor Standards
Act, Pennsylvania Wage Payment and Collection laws, the Age Discrimination in
Employment Act of 1967, the Employee Retirement Income Security Act of 1974, all
as amended; provided, however, that this Release shall not release, raise,
quitclaim or discharge any claims, causes of action or rights which you may
have: (i) under that certain Officer's Employment Agreement dated as of December
1, 2009 between the undersigned and Kennametal Inc. (the “Employment
Agreement”); (ii) to any unreimbursed expense account or similar out-of-pocket
reimbursement amounts owing the undersigned; or (iii) under the bylaws or any
agreement of Kennametal Inc. or any subsidiary thereof applicable to you or the
applicable state corporate statutes to indemnification for having served as an
officer, director and/or employee of Kennametal Inc. and/or its subsidiaries or
as a fiduciary of any employee benefit plan applicable to former employees
generally.


You must agree to immediately return all of the Company’s equipment, documents
and property, agree to forever waive your right to receive on your or any other
person’s behalf any monies, benefits, or damages from the Company other than
those provided herein or in the Employment Agreement. You must also agree to
maintain the confidentiality of this Release and not reveal the terms set forth
herein to anyone other than your accountant, attorney or spouse.


By signing below, you acknowledge your continuing obligations under the
Employment Agreement including, but not limited to, paragraphs 8-10 thereof.


Your failure to abide by any of the above stated obligations will result in
irreparable harm to the Company and entitle the Company to require you to
specifically perform your obligations under this Release, recover any damages
that may flow from this Agreement and obtain appropriate injunctive relief.
Should you file a claim or charge against the Company, you agree that the
Company may present this agreement for purposes of having your claim or charge
dismissed.


Any severance payments due to you under the Employment Agreement are conditioned
on your execution and non-revocation of this Release.

13

--------------------------------------------------------------------------------





You should carefully consider the matters outlined in this letter. If, after due
deliberation and consultation with lawyers or such professional advisors as you
deem appropriate, the above is agreeable to you, please sign the attached copy
of this letter and return the original to the Company for my files. Please
retain a copy for your own records.


You may take up to twenty-one (21) days to consider this Release. Should you
accept this severance offer by signing your name below, you will then have seven
(7) days to reconsider your decision. If you choose to revoke your acceptance of
this offer you must do so by writing to the Company within the seven (7) day
revocation period. No severance payments will be made to you until the seven (7)
day revocation period has expired.


AGREED TO AND ACCEPTED BY
                        




___________________________________
Officer's Name


Dated:____________________























14